Case 1:13-cv-01835-RGA Document 1562 Filed 03/08/21 Page 1 of 3 PageID #: 102290




                                           March 8, 2021

 VIA E-File
 The Honorable Richard G. Andrews
 United States District Judge
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, DE 19801-3555

        Re:     TQ Delta, LLC v. 2Wire, Inc.
                C.A. No. 13-cv-1835-RGA

 Dear Judge Andrews:
 TQ Delta respectfully submits this letter to request an order regarding two important issues that
 will facilitate the ultimate resolution of the present case against 2Wire. TQ Delta recently
 requested that 2Wire agree to provide (1) supplemental unit and dollar sales information for the
 accused products through current and (2) 2Wire’s contention regarding whether any new versions
 of the accused products were sold that are materially different from the accused products that were
 adjudicated to infringe in the May 2019 and January 2020 trials (e.g., due to a firmware update
 that includes a substantial change to infringing functionality). This information will advance the
 present case by using available time to complete inevitable discovery, provide a more fulsome
 view of 2Wire’s damages, identify whether any new triable liability issues exist for updated
 products, and facilitate potential settlement. The parties met and conferred on February 18, 2021
 and were unable to reach agreement on these matters.
 Updating Sales of Accused Products (last done through Q2 2017)
 First, TQ Delta asks for an order that 2Wire update its unit and dollar sales information for the
 accused products. 2Wire last updated its sales through the second quarter of 2017—over three and
 one half years ago.
 Given the long passage of time, TQ Delta does not have a full understanding of the amount of
 potential damages or the current mix of accused products. Nor are projections necessarily helpful,
 as particular models of accused products may or may not include functionality relevant to a
 particular patent family, and the mix of accused products has changed over time.1


 1
   One additional reason why projections are not helpful in the present case is that, on January 1,
 2017, 2Wire was acquired and merged into another entity. See D.I. 1125 (2Wire corporate
 disclosure statement). The acquiring entity (or an affiliate of which) had already been selling its
 own line of DSL products under the ARRIS brand. TQ Delta understands that 2Wire’s accused
 products and the ARRIS-progeny line of DSL products were sold for a period of time in parallel
 but that the accused products may have been phased out down to zero in favor of the ARRIS-
 progeny DSL products. Market research projections are unhelpful because they estimate total sales
 for the ultimate parent entity and do not distinguish between the accused products and ARRIS-
 progeny products.
    919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
 PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:13-cv-01835-RGA Document 1562 Filed 03/08/21 Page 2 of 3 PageID #: 102291




 2Wire argues that production of sales information for accused products sold after the second
 quarter of 2017 should be put-off indefinitely because no damages trial has been scheduled. But
 2Wire’s position fails to recognize that discovery of this information is inevitable because the
 accused products have already been adjudicated to infringe two of the asserted patent families
 (Families 2 and 3). Further delay will only serve to delay the ultimate resolution of the case.
 Providing this information now will also provide a fulsome view of potential damages for the
 2Wire accused products, and thereby facilitate potential settlement.
 Finally, the burden on 2Wire to update its unit and dollar sales information for the accused products
 is minimal, as it requires little more that running a report from a computer database and
 supplementing its response to a single interrogatory (TQ Delta Interrogatory No. 6).
 TQ Delta therefore respectfully requests an order that 2Wire (1) produce supplemental sales
 information for the accused products at least through the end of the most recently completed fiscal
 quarter and (2) state whether there will be any additional sales of the accused products thereafter.
 Limited Contention Discovery Regarding Material Differences With The Adjudicated
 Infringing Accused Products
 Second, TQ Delta requests limited contention discovery regarding any purported material
 differences between the accused products sold through the second quarter of 2017 and those sold
 thereafter. This information is at least relevant to whether any post-Q2 2017 versions of the
 accused products (e.g., accused products with updated firmware) are, or are not, colorably
 different from the accused products already found to infringe the Family 2 and Family 3 patents
 (“Adjudicated Infringing Products”). (See D.I. 1186 (Family 3 verdict) and D.I. 1270 (Family 2
 Verdict).) Precedent allows for damages for products that are not colorably different than
 products adjudicated to infringe. See, e.g., XpertUniverse, Inc. v. Cisco Sys., Inc., Case No. 09-
 cv-157, 2013 WL 6118447 at *10 (D. Del., Nov. 20, 2013) (applying a “not more than colorably
 different” test for new products not previously found to infringe); cf. Apple Inc. v. Samsung
 Elecs. Co., No. 12-CV- 00630-LHK, 2018 WL 905943, at *4 (N.D. Cal. Feb. 15, 2018)
 (applying two part test to newly accused products to assess the issue of ongoing royalties).
 In view of the respective Family 2 and Family 3 jury verdicts already having found infringement
 and validity, the requested discovery is inevitable. See, e.g., Creative Internet Advertising Corp.
 v. Yahoo! Inc.,674 F.Supp.2d 847 (E.D. Tex. 2009) (holding that non-adjudicated products were
 properly included in the royalty base where those products used the same “logic” as the adjudicated
 infringing products); see also Beijing Choice Elec. Tech. Co. v. Contec Med. Sys. USA Inc., No.
 18 C 0825, 2020 WL 1701861 (N.D. Ill. Apr. 8, 2020) (allowing additional, post-claim
 construction discovery regarding supplemental damages claims including identifying additional
 model numbers of products using the infringing technology).
 Limited discovery on the issue of colorable differences is best conducted now, during this available
 time window, as the Court has yet to set a schedule for the damages trial(s). This would allow for
 efficient use of the open schedule for the 2Wire case, as the Family 4 and 6 liability trials have
 been taken off calendar in view of concerns over COVID-19 and the damages trial is not yet on
 calendar. To the extent 2Wire contends that any post-Q2 2017 accused products are colorably


                                                  2
Case 1:13-cv-01835-RGA Document 1562 Filed 03/08/21 Page 3 of 3 PageID #: 102292




 different, the parties can then analyze any factual support for such contention, attempt to resolve
 any dispute, and, if necessary, raise the dispute with the Court to determine whether it can be
 summarily resolved.
 2Wire does not argue that the requested discovery is not necessary. Rather, 2Wire argues that the
 parties should put off this discovery until some unknown future date because the damages trial(s)
 are not yet scheduled. But 2Wire provides no reason why delaying this inevitable discovery would
 result in any efficiency. To the contrary, delaying this discovery would only serve to further delay
 the ultimate resolution of this long-pending case.
 At bottom, there is no good reason to delay any dispute over the issue of colorable differences.
 TQ Delta therefore seeks limited contention discovery as to (a) whether there are any new versions
 of the Accused Products (i.e., comprising any hardware/software/firmware/source code changes),
 (b) whether 2Wire contends that any such new versions of Accused Products are colorably
 different from the versions of the Accused Products that were found to infringe in the May 2019
 and January 2020 trials, and, if so, (c) the bases for any contention that the new version does not
 infringe the asserted Family 2 and/or Family 3 patents as a result of any asserted colorable
 differences. In particular, TQ Delta respectfully requests that the Court order 2Wire to provide the
 following:
        (1) supplementation of 2Wire’s responses to Interrogatory Nos. 10 and 18 to identify any
            “Release Version” and “Modem Firmware Version” for the 5168N, 5168NV,
            5268AC, 5031NV, i3812V, and 3801HGV beyond those identified in the table
            provided in 2Wire’s current response to Interrogatory No. 18;
        (2) identification of any material change to the hardware/software/firmware/source code
            of any of the Accused Products and/or their DSL chipsets and an explanation of how
            any such change amounts to a colorable difference when compared to the Accused
            Products adjudicated to infringe;
        (3) documents and things showing any asserted material change to the
            hardware/software/firmware/source code of any of the Accused Products and/or their
            DSL chipsets; and
        (4) identification of the 2Wire employees and other individuals (other than legal counsel)
            most knowledgeable regarding the foregoing.


                                                      Respectfully submitted,

                                                      /s/ Michael J. Farnan

                                                      Michael J. Farnan

 cc: Counsel of Record (Via E-Filing)



                                                  3
